Citation Nr: 1011508	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-14 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
ankle disability (claimed as ankle sprain/torn deltoid 
tendon). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 2004 to February 2005.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2005 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO), that in pertinent part, 
granted service connection for a right ankle disability, 
rated 10 percent, effective February 16, 2005.  The Veteran 
requested a personal RO hearing; she failed to appear for 
such hearing scheduled in November 2008.  She also requested 
a Travel Board hearing; she failed to appear for such hearing 
scheduled in August 2009.
   
The September 2005 rating decision also denied entitlement to 
service connection for migraine headaches, which the Veteran 
also appealed.  However, a subsequent rating decision in 
November 2008 granted service connection for this disability. 
Thus, as this was a full grant of the benefit sought on 
appeal, this issue is no longer before the Board.

The issues of initial higher ratings for the Veteran's 
service-connected left and right knee disabilities were also 
appealed from a November 2006 rating decision.  The RO issued 
a statement of the case in February 2009; however, the 
Veteran failed to file a substantive appeal.  Thus, these 
issues are likewise no longer before the Board.

The Veteran initially attempted to file a notice of 
disagreement (NOD) in December 2005.  The RO found that her 
letter was an insufficient NOD.  The RO sent the her a letter 
requesting clarification as to her specific disagreement, and 
notified her that she had 60 days to respond in order to keep 
the appeal viable.  She responded within 60 days by filing a 
sufficient NOD.  Hence, she has properly perfected her appeal 
as to the September 2005 rating decision. 





FINDINGS OF FACT

Throughout the appeal period the Veteran's service-connected 
right ankle disability has been manifested by no more than 
moderate limitation of motion.


CONCLUSION OF LAW

A rating in excess of 10 percent for a right ankle disability 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a; Diagnostic Code (Code) 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2007 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating; and a November 2008 supplemental SOC readjudicated 
the matter after the appellant responded.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  The Veteran has had ample opportunity to 
respond/supplement the record.  She has not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

In October 2009, the case was remanded so that the Veteran 
could be afforded a VA examination.  A remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The Board finds substantial compliance 
with its October 2009 remand instructions, as the Veteran was 
afforded a VA examination that was adequate for rating 
purposes and the report of such examination has been 
associated with the claims file.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (finding that remand was not 
required under Stegall where there was substantial compliance 
with the Board's remand instructions), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in December 2009.  The 
examination is adequate as it considered the reported history 
of the Veteran, was based on an examination of the Veteran, 
and noted all physical findings necessary for a proper 
determination in the matter.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (finding that VA must provide an examination 
that is adequate for rating purposes).    She has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim. 




B. Factual Background

On May 2005 examination (on behalf of VA) it was noted that 
the Veteran had been suffering from ankle sprain since July 
2004.  Symptoms were constant sharp, throbbing pain in the 
foot and ankle.  The Veteran stated that her condition did 
not cause incapacitation.  There was no functional impairment 
from her condition.  There were no signs of abnormal weight 
bearing and no assistive devices were required.  Posture and 
gait was within normal limits.  Examination of the ankle did 
not reveal any deformity.  Range of motion studies revealed 
that dorsiflexion was to 15 degrees, with pain beginning at 
that point.  [Normal dorsiflexion was noted to be to 20 
degrees.]  Plantar flexion was to 45 degrees, with pain 
beginning at that point. [Normal plantar flexion was noted to 
be to 45 degrees.]  The examiner noted that there was no 
additional limitation of motion due to fatigue, weakness, 
lack of endurance, and incoordination.  The right ankle X-ray 
findings were interpreted as within normal limits.  The 
diagnosis was right ankle sprain.  The subjective factor was 
ankle injury and the objective factor was range of motion. 

A June 2008 VA outpatient treatment record notes that the 
Veteran had pain in her right foot and ankle.  

On December 2009 VA examination, the Veteran indicated that 
she worked for Sprint in customer service.  She reported pain 
along the anterior lateral aspect of the ankle with prolonged 
standing and walking.  There was no indication of 
instability.  There were no flare-ups or incapacitating 
episodes.  She did not use braces or special shoes.  She 
reported it was difficult for her to stand for long periods, 
causing decreased productivity in her employment.  On 
examination the right ankle appeared anatomically normal.  
Range of motion studies revealed that dorsiflexion was to 15 
degrees, plantar flexion was to 55 degrees, supination was to 
35 degrees, a pronation was to 20 degrees.  The examiner 
noted that repeated range of motion did not produce pain, 
weakness, or fatigue.  There was no indication of tenderness 
or swelling in the anterior, posterior, medial, or lateral 
aspect of the ankle.  There was no instability.  The Achilles 
tendon was vertical and non-tender.  The Veteran ambulated 
without appearance of discomfort.  X-rays were interpreted as 
revealing no acute fracture or dislocation.  The ankle 
mortise was within normal limits and the joint spaces were 
preserved.  

A January 2010 addendum to December 2009 VA examination notes 
that the Veteran's claims file was available and reviewed by 
the examiner at the time of examination.  

C. Legal Criteria and Analysis

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability. Separate codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The percentage ratings represent, as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions in civil occupations.  Generally, 
the degrees of disability are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. Functional loss 
may be due to the absence or deformity of structures or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior in 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The RO has not assigned staged ratings for the Veteran's 
right ankle disability; a 10 percent rating has been assigned 
for the right ankle for the entire appeal period.  As the 
manifestations of the Veteran's ankle disability have not 
varied significantly during the appeal period (and have never 
during the appeal period met the criteria for a 20 percent 
rating), the Board finds that staged ratings are not 
indicated.

The Veteran's ankle disability is rated under Code 5271, 
which provides a 10 percent rating for moderate limitation of 
ankle motion and a (maximum) 20 percent rating where there is 
marked limitation of ankle motion. (Other codes providing for 
a rating in excess of 10 percent for ankle disability-5270, 
5272, 5273-require pathology not shown here, i.e., ankylosis 
or malunion).  38 C.F.R. § 4.71a.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  
38 C.F.R. § 4.71, Plate II.

Comparing the ranges of motion found on May 2005 examination 
and December 2009 VA examination (dorsiflexion to 15 degrees; 
plantar flexion to 45 degrees at the worst) with the norms, 
leads to a conclusion that no more than moderate limitation 
of ankle motion is shown.  Significantly, the May 2005 
examiner noted that there was no additional limitation of 
motion due to fatigue, weakness, lack of endurance, and 
incoordination.  Likewise, the December 2009 VA examiner 
noted that repeated range of motion did not produce pain, 
weakness, or fatigue.  On May 2005 exam there were was no 
functional impairment due to the right ankle; treatment was 
Motrin 800mg.  The more recent functional limitations 
reported, inability to stand or walk for long periods without 
sitting, do not suggest a disability picture consistent with 
marked limitation of ankle motion.  Notably, more recently 
the Veteran did not report flare-ups, medication usage, or 
use of a brace.  

While additional functional loss due to pain, fatigue, 
weakness, and incoordination must be considered, here there 
is no evidence of additional functional loss so as to bring 
the level of impairment to (or approximating) marked 
limitation of motion.

In short, the disability picture presented is not one 
consistent with the degree of severity warranting the next 
higher, 20 percent, rating for the right ankle disability 
(and does not approximate such a level of severity).

The Board has also considered whether referral for 
extraschedular consideration is indicated by the record.  
There is no objective evidence or allegation in the record of 
symptoms of and/or impairment due to the right ankle 
disability that are not encompassed by the rating assigned.  
Therefore, the schedular criteria are not inadequate.  
Furthermore, the disability picture presented by the right 
ankle disability is not shown to be exceptional; frequent 
hospitalizations, marked interference with employment, or any 
factors of such gravity are not shown.  Accordingly, referral 
for extraschedular consideration is not warranted.  38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, as the Veteran works in customer service for Sprint 
and she has not alleged unemployability due to her service-
connected right ankle disability, the matter of entitlement 
to a total rating based on individual unemployability is not 
raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009). 

In light of the foregoing, the preponderance of the evidence 
is against the Veteran's claim; accordingly, the benefit of 
the doubt doctrine does not apply.  The claim must be denied.




ORDER

A rating in excess of 10 percent for a right ankle disability 
is denied. 


____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


